DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4 are pending in the instant application. 

Priority
This application is a 371 of PCT/KR2020/013085 filed on September 25, 2020, which claims priority to foreign application Republic of Korea 10-2020-0027335, filed on March 4, 2020.  
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/734,909, filed on December 3, 2020.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
Information Disclosure Statement
	The information disclosure statement filed on December 3, 2020 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 
Specification
The disclosure is objected to because of the following informalities: 
misspelling of “gentamicin” on page 6 – the correct spelling is “gentamycin”;  and 
misspelling of “tryptophane” on page 11 – the correct spelling is “tryptophan”.  
Appropriate correction is required. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The abstract is not a single paragraph, and there is an additional indentation in the first line of the abstract. Appropriate correction is required. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 1 is objected to because of the following informalities:  misspelling of "gentamicin" - the proper spelling is "gentamycin".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product,  without significantly more. 
The claims recite Applicants’ strain no. LM1071, a strain of Lactobacillus reuteri, which Applicants deposited in a depository as biological deposit no. KCCM12650P. Kim et al. (Anti-inflammatory effects of Lactobacillus reuteri LM1071 via MAP kinase pathway in IL-1β-induced HT-29 cells, Journal of Animal Science and Technology, 2020, vol. 62, issue 6, pp. 864-874)(PTO-892) discloses Lactobacillus reuteri strain LM1071, a strain of Lactic acid bacteria, which are well-known probiotics. Kim discloses that this bacterium is naturally occurring and that the strain was isolated from human breast milk. Kim further discloses that this bacterium was studied for its hemolytic activity, biogenic amine production, and antibiotic susceptibility. See Kim et al., p. 864, abstract and introduction; and Applicants’ specification, Examples 1-4. This judicial exception is not integrated into a practical application because the claims are simply drawn to the bacterium itself that has intestine adhesion and sensitivity to antibiotics (claim 1). Since the facts indicate that the recited characteristics are inherent to the naturally occurring strain, the claimed bacterial strain does not possess any markedly different characteristics from its naturally occurring counterpart. There are no additional elements recited that would integrate the judicial exception into a practical application or add significantly more. Claims 2-4 are directed towards features that are inherent to Lactobacillus reuteri strains: having γ-hemolytic activity (claim 2), and not producing biogenic amines (claim 3) wherein the biogenic amines consist of cadaverine, tyramine, histamine and putrescine (claim 4). The Applicants’ specification identifies that intestine adhesion (Specification, p. 19 - Example 4); antibiotic sensitivity (Specification, p. 17 - Example Lactobacillus reuteri LM1071 to qualify for a judicial exception. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the Applicants are claiming Lactobacillus reuteri LM1071 (KCCM12650P). Because the deposit number is included in parentheses, it is unclear whether the Applicant is providing this number as an example of a deposit number referring to strain LM1071, or whether this is the only deposit number referring to strain LM1071, making it unclear what the metes and bounds are of the invention in the instant application. Therefore, these claims are indefinite due to the lack of clarity as to what deposit number is claimed. 
Claims 2-4 are rejected by dependency of rejected claim 1.   

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, it is apparent that the Lactobacillus reuteri LM1071 strain is required to practice the claimed invention. As such, the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of Lactobacillus reuteri LM1071. The process of obtaining the strain was not disclosed in the specification and does not appear to be repeatable; it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. There is no information about the sequence or genome of Lactobacillus reuteri strain LM1071, which could enable one in the art to confirm whether they have Lactobacillus reuteri strain isolated by another would not necessarily be the exact strain LM1071 as claimed by the Applicant, as genomic replication is not possible for an unknown sequence. 
It is noted that Applicants have deposited biological material Lactobacillus reuteri LM1071 with accession number KCCM12650P according to the terms of the Budapest Treaty, as evidenced by the certificate of deposit dated December 31, 2019. However, a statement, affidavit or declaration by the Applicants, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, must be made indicating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent.
	Claims 2-4 are rejected by dependency of rejected claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Anti-inflammatory effects of Lactobacillus reuteri LM1071 via MAP kinase pathway in IL-1β-induced HT-29 cells, Journal of Animal Science and Technology, 2020, vol. 62, issue 6, pp. 864-874)(PTO-892). 
Regarding claims 1-4, Kim teaches Lactobacillus reuteri strain LM1071, isolated from human breast milk, that had antibiotic susceptibility and microbial adhesion. Kim further teaches that strain LM1071 was negative for hemolytic activity and biogenic amine production. The Lactobacillus reuteri Lactobacillus reuteri strain LM1071 set forth in the instant application. Several authors of the Kim reference overlap with the inventors listed in the instant application. Thus, the noted instant claims are anticipated by Kim, and are rejected as being known in the art before the effective filing date of the instant application.   
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh, TP et al. (Safety assessment and evaluation of probiotic potential of Lactobacillus reuteri strains under in vitro conditions, International Journal of Current Microbiology and Applied Sciences, 2014, vol. 3, issue 2, pp. 335-348)(IDS dated 12/03/2020) teaches the characterization of 8 Lactobacillus reuteri strains. Singh teaches that all isolates were found to be sensitive to most of the antibiotics tested, including erythromycin, chloramphenicol, and clindamycin; did not produce biogenic amines; and displayed strong adhesive properties against cell line HT-29. Singh does not teach strain LM1071. Therefore, it is not clear whether all Lactobacillus reuteri strains would necessarily have the exact structure of LM1071. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571)272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636